DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2021, 3/16/2020, 4/5/2019, 3/14/2019, 2/1/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16/265344
US Patent 10,199,872
1. A portable electronic device comprising: 
a housing; 
a battery mounted in the housing; 
a circuit electrically connected with the battery; 

 a connector on a surface of the housing and electrically connected with the circuit; and 
a processor electrically connected with the battery, the circuit, and the connector; 

wherein the circuit is adapted to:
 electrically connect the battery with the conductive pattern to wirelessly transmit power to the external device, and 
electrically connect the battery with the connector to transmit power to another external device using a wired cable through the connector to perform an On-the-go (OTG) function, simultaneously with wirelessly transmitting power to the external device.
6. The portable electronic device of claim 1, further comprising: a display,


 a housing; 
a battery mounted in the housing; 
a circuit electrically connected with the battery; 

 a connector on another surface of the housing and electrically connected with the circuit; 
a processor electrically connected with the display, the battery, the circuit, the connector, or the memory, 
wherein the circuit is configured to: electrically connect the battery with the conductive pattern to wirelessly transmit power to the external device, and
 electrically connect the battery with the connector to wiredly transmit power to another external device, simultaneously or selectively with wirelessly transmitting power to the external device.


a display on a surface of the housing;




2. The portable electronic device of claim 1, 
wherein the circuit is further adapted to: change a first voltage generated by the battery into a second voltage higher than the first voltage; 
transmit a portion of a current generated by the second voltage to the conductive pattern; and 
transmit another portion of the current generated by the second voltage to the connector.

2. The electronic device of claim 1, 
wherein the circuit is further configured to: change a first voltage generated by the battery into a second voltage higher than the first voltage, 
transmit a portion of a current generated by the second voltage to the conductive pattern, and 
transmit another portion of the current generated by the second voltage to the connector.
3. The portable electronic device of claim 1,
 wherein the circuit further comprises a quick charging interface adapted to charge another battery included in the external device to a voltage level selected from a plurality of voltage levels; and
 wherein the quick charging interface is electrically connected with the connector or the conductive pattern.
3. The electronic device of claim 1, 
wherein the connector further comprises a quick charging interface configured to charge another battery included in an external device to a voltage level selected from a plurality of voltage levels, and 
wherein the quick charging interface is electrically connected with the connector and/or the conductive pattern.
 portable electronic device of claim 3, wherein the circuit is further adapted to: receive information on charging from the external device or the other external device; and
 select the selected voltage level from the plurality of voltage levels based on the received information.
4. The electronic device of claim 3, 
wherein the circuit is further configured to: receive information on charging from the external device or the other external device, and
 select the selected voltage level from the plurality of voltage levels based on the received information.
5. The portable electronic device of claim 1, wherein the circuit is further adapted to by wireless or by wired transmit power to the external device or the other external device based at least in part on a user input.
5. The electronic device of claim 1, 
wherein the circuit is further configured to wirelessly or wiredly transmit power to the external device or the other external device based on a user input. 
6. The portable electronic device of claim 1, further comprising:
 a display, 
wherein the circuit displays information related to the other external device on the display based at least in part on a signal received from the other external device through the connector.
6. The electronic device of claim 1, 


wherein the circuit displays information related to the other external device on the display based on a signal received from the other external device through the connector.
7. The portable electronic device of claim 1, wherein the circuit comprises: 

 a second control circuit for controlling a current flow with the conductive pattern; and 
a third control circuit electrically connected with the first control circuit, the second control circuit, and the battery; and 
wherein the third control circuit is adapted to: change a voltage and a current from the battery, and provide the voltage and the current to the first control circuit or the second control circuit.

wherein the circuit comprises:

a second control circuit for controlling a current flow with the conductive pattern, and a third control circuit electrically connected with the first control circuit, the second control circuit, and the battery, and 
wherein the third control circuit is configured to: change a voltage and/or a current from the battery, and provide the voltage and/or the current to the first control circuit and/or the second control circuit.
portable electronic device of claim 7, wherein at least one of the first control circuit or the second control circuit includes at least one switching element electrically connected between the connector or the third control circuit and the conductive pattern.
8. The electronic device of claim 7, 
wherein at least one of the first control circuit or the second control circuit includes at least one switching element electrically connected between the connector or the third control circuit and the conductive pattern.
9. The portable electronic device of claim 8, wherein the at least one switching element includes at least two transistor elements connected in series between the connector or 

wherein the at least one switching element includes at least two transistor elements connected in series between the connector or 
portable electronic device of claim 7, wherein the third control circuit includes a buck/boost converter and a logic circuit controlling the converter.
10. The electronic device of claim 7, wherein the third control circuit includes a buck/boost converter and a logic circuit controlling the converter.
11. The portable electronic device of claim 10,
 wherein the third control circuit further includes a charging switching circuit electrically connected between the buck/boost converter and the battery, and 
wherein the logic circuit controls the charging switching circuit to prevent over-charging or over-discharging of the battery.
11. The electronic device of claim 10, 

wherein the third control circuit further includes a charging switching circuit electrically connected between the buck/boost converter and the battery, and
 wherein the logic circuit controls the charging switching circuit to prevent over- charging or over-discharging of the battery.
13. The portable electronic device of claim 12, 
wherein the portable electronic device is connected with an external wireless power supply device and the OTG device, 
the memory stores an instruction executed to enable the processor to allow the portable electronic device to receive power from the 


wherein the portable electronic device is connected with an external wireless power supply device and the OTG device, 
the memory stores an instruction executed to enable the processor to allow the portable electronic device to receive power from the 
portable electronic device of claim 12, 
wherein the portable electronic device is connected with a wired power supply device and the external wireless power receiving device, the memory stores an instruction executed to enable the processor to allow the portable electronic device to receive power from the wired power supply device to charge the battery, and simultaneously supply power to the external wireless power receiving device.
13. The portable electronic device of claim 1,
 
wherein the portable electronic device is connected with a wired power supply device and the external wireless power receiving device, the memory stores an instruction executed to enable the processor to allow the portable electronic device to receive power from the wired power supply device to charge the battery, and simultaneously supply power to the external wireless power receiving device.
15. A portable electronic device comprising: 

a housing;
 a display on a surface of the housing; 
a battery mounted in the housing; 

a circuit electrically connected with the battery;
 adapted to wirelessly transmit power to an external device; and 
a processor electrically connected with the display, the battery, and the circuit; 

wherein the circuit is adapted to: 
receive, via the display, based at least in part on a user input for transmitting wirelessly power from the battery to an external device, and
 electrically connect the battery with the conductive pattern to wirelessly transmit power to the external device.

16. The portable electronic device of claim 15, further comprising: 
a connector on another surface of the housing and electrically connected with the circuit.

wherein the electronic device comprises:
a display on a surface of a housing; 

a battery mounted in the housing;

 a circuit electrically connected with the battery; 

a processor configured to be electrically connected with a memory, the display, the battery, the circuit, or the connector, 
wherein the circuit is configured to: electrically connect the battery with the conductive pattern, wirelessly transmit power to the external device, and

 electrically connect the battery with the connector to wiredly transmit power to the external device simultaneously or selectively with the wirelessly transmitting of power to the external device.

a connector on another surface of the housing, and electrically connected with the circuit.


Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,199,872. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patented claims disclose the battery pack which has a wireless power transfer function and a wired (on-the-go) power transfer function occurring simultaneously thereby not being patentably distinct from each other even though they are non-identical. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0194839 (Wojcik).
Regarding claim 1, Wojcik (Fig. 1-5) teaches a portable electronic device (Fig. 1 battery pack 100) comprising:
 a housing [0026, 0074]; 
a battery mounted in the housing (Fig. 1-5 battery(s) 150 mounted in the housing) [025-0026, 0074] (Fig. 5 has all the features of Fig. 1 battery pack 100, Fig. 3 battery pack 300, Fig. 4 battery pack 400) [0065]; 
a circuit electrically connected with the battery (Fig. 1 voltage converter 154 and switching circuitry 110) [0032, 0036];

 a connector on a surface of the housing and electrically connected with the circuit (Fig. 5 connector 530) [0065]; and
 a processor (Fig. 1 control circuitry 170) electrically connected with the battery, the circuit, and the connector [0071];
 wherein the circuit (Fig. 1 voltage converter 154 and switching circuitry 110) is adapted to: 
electrically connect the battery with the conductive pattern to wirelessly transmit power to the external device [0070-0071], and 
electrically connect the battery with the connector to transmit power to another external device using a wired cable through the connector to perform an On-the-go (OTG) function (USB indicated that the connector will perform an on-the-go (OTG) function) [0032, 0035, 0044]. 
	However, Wojcik Fig. 1-5 does not teach simultaneously charging with wired cable through the connector to perform on-the go (OTG) function and wirelessly transmitting power to the external device.
However, Wojcik Fig. 10 teaches simultaneously charging with wired cable through the connector to perform on-the go (OTG) function and wirelessly transmitting power to the external device (Fig. 10 shows the device interfaces 1082 and 1084 which supplies power to different devices simultaneously)  [0089-0092].
	It would have been obvious to one with ordinary skill in the art to have the power supply through the device interfaces as described in the embodiment Fig. 1-5 with the embodiment of 


Regarding claim 2, Wojcik Fig. 1-5 teach wherein the circuit is further adapted to: change a first voltage generated by the battery into a second voltage higher than the first voltage (Fig. 1 voltage converter 154 steps up the voltage generated by the battery into a second voltage that is higher than the first battery voltage) [0032]; 
transmit a portion of a current generated by the second voltage to the conductive pattern (Fig 1-5 shows the device interface 182 and 184 which transmits a portion of a current generated by the second voltage to the inductive coil) [0065-0067, 0069]; and 
transmit another portion of the current generated by the second voltage to the connector [0066-0072].
	


Regarding claim 3, Wojcik Fig. 1-5 and Fig. 10 teaches claim 1. 
However, Wojcik Fig. 1-5 does not explicitly teach wherein the circuit further comprises a quick charging interface adapted to charge another battery included in the external device to a voltage level selected from a plurality of voltage levels ; and 
wherein the quick charging interface is electrically connected with the connector or the conductive pattern.

wherein the quick charging interface is electrically connected with the connector or the conductive pattern (Quick Charge 2.0 interface is electrically connected with the device interface 1084 which is a connector) [0091-0092].
	It would have been obvious to one with ordinary skill in the art to have the quick charge interface available to charge devices in order to ensure that a fast charging option is available in different voltage levels for efficient charging. 

Regarding claim 4, Wojcik (Fig. 1-5) teaches wherein the circuit is further adapted to: receive information on charging from the external device or the other external device [0027-0030, 0032]; and select the selected voltage level from the plurality of voltage levels based on the received information [0041, 0053].

Regarding claim 5, Wojcik teaches (Fig. 1-5) wherein the circuit is further adapted to by wireless or by wired transmit power to the external device or the other external device based at least in part on a user input [0027-0030, 0032, 0053].

Regarding claim 6, Wojcik (Fig. 1-5) teaches further comprising:


Regarding claim 7, Wojcik (Fig. 1-5), wherein the circuit comprises:
 a first control circuit for controlling a current flow with the other external device connected through the connector (Fig. 1 input power interface 130, input 196); 
a second control circuit for controlling a current flow with the conductive pattern (Fig. 1control circuit 170) [0070-0073]; and 
a third control circuit electrically connected with the first control circuit, the second control circuit, and the battery (Fig. 1 battery charger/monitor 140); and 
wherein the third control circuit is adapted to: change a voltage and a current from the battery, and provide the voltage and the current to the first control circuit or the second control circuit (battery charger/monitor 140 charges a voltage and a current from the battery by controlling the voltage and current of the battery and controls the discharge of the battery to the other control circuits) [0030-0031].

Regarding claim 8, Wojcik (Fig. 1-5) teaches wherein at least one of the first control circuit or the second control circuit includes at least one switching element electrically connected between the connector or the third control circuit and the conductive pattern (second control circuit 170 includes the switching circuitry 110 electrically connected between the connector 130 or 530 and the inductive coil 512) [0036].



Regarding claim 10, Wojcik Fig. 1-5 and Fig. 10 teaches claim 7.
However, Wojcik Fig. 1-5 does not explicitly teach wherein the third control circuit includes a buck/boost converter and a logic circuit controlling the converter.
However, Wojcik Fig. 10 teaches wherein the third control circuit includes a buck/boost converter and a logic circuit controlling the converter [0090-0092].
	It would have been obvious to one with ordinary skill in the art to have a boost converter and a logic circuit controlling the converter in order to ensure efficient charging of the device at the desired voltage level. 

Regarding claim 11, Wojcik (Fig. 1-5) teaches wherein the third control circuit (Fig. 1 battery charger/monitor 140) further includes a charging switching circuit electrically connected between the buck/boost converter and the battery (Fig. 1 battery charger/monitor is electrically connected between the converter/regulator 120 and the battery(s) 150) [0030-0031], and wherein the logic circuit controls the charging switching circuit to prevent over-charging or over-discharging of the battery [0025-0028].

Regarding claim 12, Wojcik (Fig. 1-5) teaches further comprising:
 a memory [0034, 0071], 

However, Wojcik Fig. 1-5 does not teach simultaneously charging with wired cable through the connector to perform on-the go (OTG) function and wirelessly transmitting power to the external device.
However, Wojcik Fig. 10 teaches simultaneously charging with wired cable through the connector to perform on-the go (OTG) function and wirelessly transmitting power to the external device (Fig. 10 shows the device interfaces 1082 and 1084 which supplies power to different devices simultaneously)  [0089-0092].
	It would have been obvious to one with ordinary skill in the art to have the power supply through the device interfaces as described in the embodiment Fig. 1-5 with the embodiment of Fig. 10 where the device interfaces are supplied power simultaneously in order to ensure that multiple devices can receive power together thereby ensuring a greater range of power supply. 


Regarding claim 13, Wojcik Fig. 1-5 teaches wherein the portable electronic device is connected with an external wireless power supply device and the OTG device [0072], the memory stores an instruction executed to enable the processor to allow the portable electronic device to receive power from the external wireless power supply device to charge the battery [0034, 0071], and simultaneously perform the OTG function [0070-0073].




Regarding claim 20, Wojcik Fig. 1-5 teaches a non-transitory machine-readable storage device storing instructions that [0034, 0071], when executed by one or more processors [0008], cause the one or more processors to perform operations comprising:
 determining whether a portable electronic device is connected with a wireless power receiving device and an OTG device [0070-0073]; 
if the wireless power receiving device and the OTG device are connected [0072-0073], electrically connecting a battery with a conductive pattern to wirelessly transmit power to the wireless power receiving device, by the portable electronic device [0070-0071].
However, Wojcik Fig. 1-5 does not teach while simultaneously transmitting power wirelessly to an external device, electrically connecting the battery with a connector to by wired transmit power to the OTG device, by the electronic device.
However, Wojcik Fig. 10 teaches while simultaneously transmitting power wirelessly to an external device, electrically connecting the battery with a connector to by wired transmit power to the OTG device, by the electronic device device (Fig. 10 shows the device interfaces 1082 and 1084 which supplies power to different devices simultaneously following different protocols which maybe wired or wireless)  [0089-0092].
. 


Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0194839 (Wojcik) in view of US 2014/0191033 (Wojcik).

Regarding claim 15, Wojcik (Fig. 1-5) teaches a portable electronic device (Fig. 1-5 battery pack) comprising:
 a housing [0026, 0074]; 
a display on a surface of the housing (Fig. 1 display element(s) 192) [0025, 0038]; 
a battery mounted in the housing (Fig. 1-5 battery(s) 150 mounted in the housing) [025-0026, 0074] (Fig. 5 has all the features of Fig. 1 battery pack 100, Fig. 3 battery pack 300, Fig. 4 battery pack 400) [0065]; 
a circuit electrically connected with the battery (Fig. 1 voltage converter 154 and switching circuitry 110) [0032, 0036]; 
a conductive pattern positioned in the housing, the conductive pattern electrically connected with the circuit and adapted to wirelessly transmit power to an external device (Fig. 5 coil 512 is a conductive pattern positioned in the housing) [0065-0066] (Fig. 5 has all the features of Fig. 1 battery pack 100, Fig. 3 battery pack 300, Fig. 4 battery pack 400) [0065]; and 

wherein the circuit is adapted to: 
and electrically connect the battery with the conductive pattern to wirelessly transmit power to the external device (Fig. 5 coil 512 is a conductive pattern positioned in the housing) [0065-0066] (Fig. 5 has all the features of Fig. 1 battery pack 100, Fig. 3 battery pack 300, Fig. 4 battery pack 400) [0065];
	However, Wojcik does not teach receive, via the display, based at least in part on a user input for transmitting wirelessly power from the battery to an external device.
	However, Wojcik teaches receive, via the display, based at least in part on a user input for transmitting wirelessly power from the battery to an external device (Fig. 10) [0086, 0103-0104, 0110].
	It would have been obvious to one with ordinary skill in the art to have the user input in the display device in order to input data for transmitting wirelessly power from the battery to a device more efficiently. 

Regarding claim 16, Wojcik (Fig. 1-5) teaches further comprising: a connector on another surface of the housing and electrically connected with the circuit (Fig. 5 connector 530) [0065], wherein the circuit is adapted to electrically connect the battery with the connector to transmit power to another external device using a wired cable through the connector to perform an On-the-go (OTG) function (USB indicated that the connector will perform an on-the-go (OTG) function) [0032, 0035, 0044].

However, Wojcik Fig. 10 teaches simultaneously charging with wired cable through the connector to perform on-the go (OTG) function and wirelessly transmitting power to the external device (Fig. 10 shows the device interfaces 1082 and 1084 which supplies power to different devices simultaneously following different protocols which maybe wired or wireless)  [0089-0092].
	It would have been obvious to one with ordinary skill in the art to have the power supply through the device interfaces as described in the embodiment Fig. 1-5 with the embodiment of Fig. 10 where the device interfaces are supplied power simultaneously in order to ensure that multiple devices can receive power together thereby ensuring a greater range of power supply. 


Regarding claim 17, Wojcik (Fig. 1-5) teaches wherein the portable electronic device is connected with an external wireless power supply device and an OTG device [0070-0073], and wherein the circuit is further adapted to receive power from the external wireless power supply device to charge the battery [0072-0073], and perform the OTG function [0072-0073].
However, Wojcik Fig. 1-5 does not teach simultaneously charging with wired cable through the connector to perform on-the go (OTG) function and wirelessly transmitting power to the external device.
However, Wojcik Fig. 10 teaches simultaneously charging with wired cable through the connector to perform on-the go (OTG) function and wirelessly transmitting power to the external device (Fig. 10 shows the device interfaces 1082 and 1084 which supplies power to different 
	It would have been obvious to one with ordinary skill in the art to have the power supply through the device interfaces as described in the embodiment Fig. 1-5 with the embodiment of Fig. 10 where the device interfaces are supplied power simultaneously in order to ensure that multiple devices can receive power together thereby ensuring a greater range of power supply. 

Regarding claim 18, Wojcik (Fig. 1-5) teaches wherein the portable electronic device is connected with a wired power supply device and an external wireless power receiving device (Fig. 5 shows that 530 is the wired power supply device connector and the coil 512 is the coil for external wireless power receiving device) [0065-0067], and wherein the circuit is further adapted to receive power from the wired power supply device to charge the battery, and supply power to the external wireless power receiving device [0066-0072].
However, Wojcik Fig. 1-5 does not teach simultaneously charging with wired cable through the connector to perform on-the go (OTG) function and wirelessly transmitting power to the external device.
However, Wojcik Fig. 10 teaches simultaneously charging with wired cable through the connector to perform on-the go (OTG) function and wirelessly transmitting power to the external device (Fig. 10 shows the device interfaces 1082 and 1084 which supplies power to different devices simultaneously following different protocols which maybe wired or wireless)  [0089-0092].
	It would have been obvious to one with ordinary skill in the art to have the power supply through the device interfaces as described in the embodiment Fig. 1-5 with the embodiment of 

Regarding claim 19, Wojcik (Fig. 1-5) teaches wherein the circuit displays information related to at least one or more external devices connected to the portable electronic device and remaining battery power level of the connected at least one more external devices [0038, 0058].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836